Citation Nr: 1809987	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for Cushing's syndrome, to include as secondary to service-connected seizure disorder, and to include as due to exposure to contaminants at Camp LeJeune, North Carolina.

2. Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to exposure to contaminants at Camp LeJeune, North Carolina.

3. Entitlement to service connection for a bilateral leg disorder, to include as due to exposure to contaminants at Camp LeJeune, North Carolina.

4. Entitlement to service connection for a neurological disorder, to include as due to exposure to contaminants at Camp LeJeune, North Carolina.

5. Entitlement to service connection for a balance disorder, to include as due to exposure to contaminants at Camp LeJeune, North Carolina.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to October 1982. He served in the United States Marine Corps. 

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) and a February 2017 Board remand. 

In the February 2017 Board remand, the Board expressed uncertainty as to who the Veteran's representative was and as to which issues on appeal. Thereafter, the Board determined that a remand was necessary to afford the Veteran a videoconference hearing as to the issues for which the Veteran was represented by the North Carolina Division of Veterans Affairs, which included the issues of service connection for Cushing's syndrome, muscle weakness, bilateral leg disorder, neurological disorder, and balance disorder.  

In August 2017, the Veteran appeared and provided testimony at a Videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the record. Since a Board hearing was held to address the issues identified in the February 2017 Board remand, compliance with the February 2017 Board remand directive is met. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board also noted during the August 2017 Board hearing that a January 2017 Appointment of Individual as Claimant's Representative (Form 21-22) was properly executed by the Veteran and identified Disabled American Veterans as the Veteran's representative as to all issues remaining on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain current VA examinations. VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4) (2017). Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Moreover, where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). In addition to presumptive service connection, a Veteran may establish service connection based on exposure to contaminated water with proof of actual direct causation. See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). That is, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309 (f), but exposure to contaminated water is conceded, the Veteran may still establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting evidence of a nexus between the disease and his exposure to contaminated water during military service. Combee, 34 F.3d at 1043-44.  

In this case, the Veteran has alleged that he was stationed at Camp LeJeune from 1980 to 1981. The Veteran testified at the August 2017 Board hearing that he lived in the barracks on base, and that the water he drank on base had a tainted smell and strong taste to it. The personnel records associated with the claims file thus far do not demonstrate such service, but service treatment records dated in August 1980, October 1980, November 1980, December 1980, and in 1982 note treatment at the Camp Lejeune Naval Regional Medical Center and the Internal Medicine Clinic at Camp Lejeune.

An October 2008 private treatment record (UNC Hospitals) noted a diagnosis of Probable Pituitary Cushing's. Additionally, the Veteran testified that his private doctor believed that Cushing's syndrome may have come from the tainted water and that the two may be associated. The Veteran also testified that he believed many of his current medical issues are a result of Cushing's syndrome being a difficult disease to detect, and that it had been lingering and lying dormant for many years. The Veteran testified that as a result of numerous misdiagnoses, his health continued to suffer including increased weakness, weight gain, weight loss, and muscle weakness. Private treatment records from October 2009 noted that the Veteran had a diagnosis of adrenal hyperplasia secondary to refractory Cushing's disease with history of pituitary adenoma. 

The RO has not provided the Veteran with examinations to address CFS, bilateral leg disorder, and balance disorder, all to include as due to exposure to contaminants at Camp Lejeune, North Carolina.  

A July 2011 VA examination was conducted for Cushing's syndrome, Epilepsy and Narcolepsy, and Miscellaneous Neurological Disorders. The VA examiner diagnosed Cushing's syndrome, seizure disorder, and migraine headaches. The VA examiner opined that Cushing's syndrome was not secondary to, or aggravated by, the Veteran's diagnosed seizure disorder.  As rationale, the examiner stated that the STRs did not demonstrate Cushing's syndrome, it was not diagnosed until 2008, there were no records of supporting treatment records from 1979 to 2008, and there is no established medical correlation between a seizure disorder and Cushing's syndrome. However, the VA examiner did not provide a supporting explanation for the aggravation opinion and did not address direct service connection. Moreover, the VA examiner did not consider possible exposure to contaminants at Camp Lejeune, North Carolina, as this was not claimed at the time.

An April 2016 Endocrine Disease Disability Benefits Questionnaire (DBQ) was completed by the Veteran's private physician. However, the physician did not provide a nexus opinion and the DBQ contains internal inconsistencies requiring clarification. The physician noted on page one of the DBQ that the Veteran had Cushing's syndrome, but checked the box "no" when asked if the Veteran had any findings, signs or symptoms attributable to Cushing's syndrome. 

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6. Although the Veteran's claimed disorders are not on the list of diseases potentially associated with exposure to contaminants, the list is non-exclusive. See M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6. Service connection for any disease alleged to have been caused by contaminated water at Camp Lejeune requires evidence of a current disease, evidence of service at Camp Lejeune during the period of contamination, and a medical nexus between the two, justified with a rational scientific explanation. See M21-1, VA Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2.C.6.

Thus, remand is required to provide the Veteran with VA examinations to determine the etiology of Cushing's syndrome, CFS, bilateral leg disorder, neurological disorder, and balance disorder, to include as due to exposure to contaminants at Camp LeJeune, North Carolina. Additionally, an examination and opinion as it relates to Cushing's syndrome must also address secondary service connection. On remand, the RO must also attempt to verify the Veteran's duty assignment, including periods of service at Camp Lejeune, North Carolina.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of what evidence is needed to support his claim for secondary service connection. 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

2. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.  

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, or any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4. Contact all appropriate sources in order to verify the specific dates and locations of the Veteran's duty assignment, including Camp LeJeune, North Carolina. Document for the claims file what repositories were contacted and why. If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information. All verified dates of service and all responses received should be documented in the claims file. Any outstanding service personnel records (SPRs) and service treatment records (STRs) should also be obtained and associated with the claims file. 

As these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. §3.159(c)(2). The AOJ, therefore, must make as many attempts for these records as are necessary to comply with this VA regulation and document these attempts in a memo to the file if such records are determined to be unavailable. Appropriately notify the Veteran and his representative if unable to obtain these records. 38 C.F.R. §3.159(e)(1).

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of the Cushing's syndrome, to include as due to exposure to contaminants at Camp LeJeune, North Carolina. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of the Veteran's service.

(a) The examiner must provide an opinion as to whether Cushing's syndrome at least as likely as not (50 percent or more probability) had onset in, or is otherwise related to active service, to include as due to exposure to contaminants at Camp Lejeune, North Carolina, despite the disorder not being a presumptive condition.

(b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's service-connected seizure disorder.

The examiner must address the following: 1) the Veteran's testimony from the August 2017 Board hearing; 2) all relevant VA and private treatment records; 3) the July 2011 VA examination report; and 4) the 2016 private DBQ.

6.  After any additional records are associated with the claims file and if the AOJ determines that the Veteran served at Camp Lejeune, provide the Veteran with an appropriate examination to determine the etiology of CFS, to include as due to exposure to contaminants at Camp Lejeune, North Carolina. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of the Veteran's service.

The examiner must provide an opinion as to whether CFS at least as likely as not (50 percent or more probability) had onset in, or is otherwise related to active service, to include as due to exposure to contaminants at Camp Lejeune, North Carolina, despite the disorder not being a presumptive condition.

7.  After any additional records are associated with the claims file and if the AOJ determines that the Veteran served at Camp Lejeune, provide the Veteran with an appropriate examination to determine the etiology of a bilateral leg disorder, to include as due to exposure to contaminants at Camp Lejeune, North Carolina. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of the Veteran's service.

The examiner must provide an opinion as to whether a bilateral leg disorder at least as likely as not (50 percent or more probability) had onset in, or is otherwise related to active service, to include as due to exposure to contaminants at Camp Lejeune, North Carolina, despite the disorder not being a presumptive condition.

8. After any additional records are associated with the claims file and if the AOJ determines that the Veteran served at Camp Lejeune, provide the Veteran with an appropriate examination to determine the etiology of a neurological disorder, to include as due to exposure to contaminants at Camp Lejeune, North Carolina. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of the Veteran's service.

The examiner must provide an opinion as to whether a neurological disorder at least as likely as not (50 percent or more probability) had onset in, or is otherwise related to active service, to include as due to exposure to contaminants at Camp Lejeune, North Carolina, despite the disorder not being a presumptive condition.

9. After any additional records are associated with the claims file and if the AOJ determines that the Veteran served at Camp Lejeune, provide the Veteran with an appropriate examination to determine the etiology of a balance disorder, all to include as due to exposure to contaminants at Camp Lejeune, North Carolina. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of the Veteran's service.

The examiner must provide an opinion as to whether a balance disorder at least as likely as not (50 percent or more probability) had onset in, or is otherwise related to active service, to include as due to exposure to contaminants at Camp Lejeune, North Carolina, despite the disorder not being a presumptive condition.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




